Name: Commission Regulation (EEC) No 1979/80 of 25 July 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7. 80 Official Journal of the European Communities No L 192/29 COMMISSION REGULATION (EEC) No 1979/80 of 25 July 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3 ), and in particular Article 9 thereof, Whereas Article 1 1 of Regulation (EEC) No 1204/72 (4 ), as last amended by Regulation (EEC) No 1 742/80 (5), laying down the period of validity of the AP part of the Community subsidy certificate referred to in Article 4 of Council Regulation (EEC) No 2114/71 (6) of 28 September 1971 , on the oil seeds subsidy, as last amended by Regulation (EEC) No 851 /78 (7); whereas as regards sunflower seed, the AP part of the certificate is valid until the end of the third month following that during which the application was lodged ; Whereas experience has shown that at certain times of the year, long-term offers of different oil seeds are made on the world markets for periods extending beyond three months ; whereas, consequently, an advantage may accrue to these seeds as compared to Community sunflower seed, for which the cost price cannot be established beyond the period laid down for the advance fixing of the subsidy ; whereas this situa ­ tion could have harmful consequences for the sale of Community production of sunflower seed ; whereas, to remedy the situation, the period for which the subsidy for colza and rape seed is fixed in advance should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 11 ( 1 ) of Regulation (EEC) No 1204/72 is replaced by the following : '  with regard to sunflower seeds, the end of the fourth month following that during which the application was lodged ; however, when forward offers and prices on the world market permit it, and the conditions of sale of Community seeds make it necessary, the Commission shall extend the period of validity of the AP part, at most until the end of the fifth month following that during which the application was lodged.' Article 2 This Regulation shall be enter into force on 1 August 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172. 30 . 9 . 1966, p. 3025/66 . (J) OJ No L 186, 19 . 7. 1980, p. 1 . ( 3 ) OJ No L 331 , 28 . 11 . 1978 , p. 1 . (4 ) OJ No L 133, 10 . 6. 1972, p. 1 . (5) OJ No L 171 . 4. 7. 1980, p. 10. (&lt; ¢) OJ No L 222, 2. 10 . 1971 , p. 12. ( 7) OJ No L 116, 28 . 4 . 1978, p. 4.